Case: 13-20128      Document: 00512450042         Page: 1    Date Filed: 11/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20128
                                  Summary Calendar                   United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 21, 2013

K. F., by next friend Mary R.; MARY RUFFIN,                            Lyle W. Cayce
                                                                            Clerk
              Plaintiffs - Appellants

v.

HOUSTON INDEPENDENT SCHOOL DISTRICT; LARRY CRADDOCK,

              Defendants – Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-3834



Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Mary Ruffin, individually and as next friend of her son, K.F., appeals
the district court’s dismissal of her claims under the Individuals with
Disabilities Education Act (“IDEA”), 20 U.S.C. §§1400–1491.                        Ruffin has
proceeded pro se throughout this litigation. In separate orders, the district
court dismissed her claims against Larry Craddock, a Special Hearing Officer


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20128    Document: 00512450042     Page: 2    Date Filed: 11/21/2013


                                 No. 13-20128

appointed by the Texas Education Agency, and granted summary judgment
in favor of the Houston Independent School District (“HISD” or “the district”).
We AFFIRM.


                       FACTS AND PROCEEDINGS
      On March 9, 2011, Ruffin filed a complaint with the Texas Education
Agency, alleging that the HISD violated various provisions of the IDEA.
Specifically, she contended that the district failed to (1) timely evaluate the
learning abilities of her minor son, K.F., (2) provide him with appropriate
counseling and accommodations, and (3) communicate with her regarding
K.F.’s progress at school. Craddock held a due process hearing on May 27
and 31, 2011, in accordance with 20 U.S.C. § 1415(f). Upon its completion,
Craddock issued a final decision finding that Ruffin failed to meet her burden
of proving that HISD had violated the IDEA. Ruffin appealed the hearing
officer’s decision by filing a complaint in the Southern District of Texas on
October 28, 2011, raising against HISD the same issues presented during the
IDEA hearing, and adding claims against Craddock for allegedly denying
Ruffin and her son the opportunity for a full and impartial hearing.
      On June 13, 2012, the district court granted Craddock’s motion to
dismiss pursuant to Rule 12(b)(6). It held that Ruffin, as a pro se litigant,
lacked the capacity to represent her son for alleged violations of K.F.’s rights
under 42 U.S.C. § 1983. Regarding her IDEA action, the court found, inter
alia, that Ruffin improperly included claims, issues, and parties beyond the
scope of the IDEA hearing.      See 20 U.S.C. § 1415(i)(2)(A) (allowing civil
actions only “with respect to the complaint presented”).
      On February 26, 2013, the district court granted the school district’s
motion for summary judgment, holding, inter alia, that HISD (1) met its legal


                                       2
    Case: 13-20128    Document: 00512450042        Page: 3    Date Filed: 11/21/2013


                                   No. 13-20128

obligations to inform Ruffin about meetings and K.F.’s progress, (2) provided
adequate services to K.F. after a committee determined he was eligible for
special   education   services,   (3)   provided   K.F.      with   an   appropriate
individualized education plan (“IEP”), and (4) took actions regarding K.F.’s
graduation and transition that were reasonably calculated to enable him to
receive educational benefits. The court entered final judgment on the same
day, dismissing all claims against Craddock and the district with prejudice.


                            STANDARD OF REVIEW
      This court “review[s] a district court’s dismissal under Rule 12(b)(6) de
novo, accepting all well-pleaded facts as true and viewing those facts in the
light most favorable to the plaintiffs.” Doe ex rel. Magee v. Covington Cnty.
Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (en banc) (internal
quotation marks omitted). We review the grant of summary judgment de
novo as well, applying the same standards as the district court. Albemarle
Corp. v. United Steel Workers ex rel. AOWU Local 103, 703 F.3d 821, 824 (5th
Cir. 2013). Summary judgment is appropriate when the evidence indicates
there is no genuine issue of material fact and the moving party is entitled to
judgment as a matter of law. 10 Ring Precision, Inc. v. Jones, 722 F.3d 711,
717 (5th Cir. 2013); Fed. R. Civ. P. 56(a). In motions for summary judgment,
“[w]e view the evidence and draw reasonable inferences in the light most
favorable to the non-movant.” Maddox v. Townsend & Sons, Inc., 639 F.3d
214, 216 (5th Cir. 2011).
      Whether a school district provided a student with a free appropriate
public education (“FAPE”) is a mixed question of law and fact, which we
review de novo. See Adam J. ex rel. Robert J. v. Keller Indep. Sch. Dist., 328
F.3d 804, 808 (5th Cir. 2003). “The party contesting the propriety of the IEP


                                         3
    Case: 13-20128    Document: 00512450042     Page: 4   Date Filed: 11/21/2013


                                 No. 13-20128

bears the burden of establishing why the IEP and the resulting placement
are inappropriate under the IDEA.” Id. A district court’s findings of fact are
reviewed for clear error, under which standard this court cannot overturn
unless we are “left with a definite and firm conviction that a mistake has
been committed.” Hous. Indep. Sch. Dist. v. V.P. ex rel. Juan P., 582 F.3d
576, 583 (5th Cir. 2009) (internal quotation marks omitted); see also Hous.
Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 347 (5th Cir. 2000). “[F]indings
that a disabled student obtained educational benefits under an IEP[] are
reviewed for clear error.” Id. (internal quotation marks omitted); see also
Teague Indep. Sch. Dist. v. Todd L., 999 F.2d 127, 131 (5th Cir. 1993).


                               CONCLUSION
      Ruffin’s Appellant Brief does nothing more than intersperse questions
of law (without accompanying argument) with factual allegations she already
raised before the hearing officer and district court. Although we afford her
pro se briefs liberal construction, she still must brief arguments to preserve
them. See Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008). Her failure to
address the district court’s legal reasoning for its holdings, together with her
disorganized and incoherent repetition of arguments made and rejected
below, lead us to conclude that her appeal is without merit. We find each of
Ruffin’s arguments to be either waived, irrelevant, or meritless.
      We AFFIRM the district court’s dismissal of Ruffin’s claims against
Craddock and its grant of summary judgment for the school district.




                                       4